Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first spacing being at most three times the second spacing (claim 3), the exit opening of the fuel-guiding duct being circular arc or ring shape and the exit opening of the jet generator duct being a circular hole with  the exit opening of the fuel-guiding duct being smaller than the exit opening of the jet generator duct (claim 4),  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1, line 2 is objected to because of the following informalities:  “for the purposes” should be - -for purposes- -.  Appropriate correction is required.
Claim 1, line 3 is objected to because of the following informalities:  “a nozzle exit” should be - -the nozzle exit- -.  Appropriate correction is required.
Claim 1, line 9 is objected to because of the following informalities:  “the first air-guiding duct” should be - - the at least one first, inner air-guiding duct - -.  Appropriate correction is required.
Claim 1, line 11 is objected to because of the following informalities:  “the outside” should be - -an outside- -.  Appropriate correction is required.
Claim 1, line 11-12; claim 4, line 1, 4-5, claim 5, line 1; claim 6, line 1-2, claim 10, line 2 is objected to because of the following informalities:  “the fuel-guiding duct” should be - -the at least one fuel-guiding duct- -.  Appropriate correction is required.
Claim 1, line 14 is objected to because of the following informalities:  “a resulting fuel-air mixture” should be - -the fuel-air mixture- -.  Appropriate correction is required.
Claim 1, line 18-19 is objected to because of the following informalities:  “the direction” should be - -a direction- -.  Appropriate correction is required.
Claim 2, line 1-2 is objected to because of the following informalities:  “the at least one jet generator duct” should be - - the at least one additional jet generator duct- -.  Appropriate correction is required.
Claim 3, line 2-3, 4-5, 6-7 is objected to because of the following informalities:  “the one further air-guiding duct” should be - - the at least one further air-guiding 26duct- -.  Appropriate correction is required.
Claim 3, line 3; claim 4, line 3; claim 5, line 3; claim 6, line 1; claim 7, line 2, 3; claim 8, line 2; claim 9, line 4; claim 10, line 1; claim 11; line 1 is objected to because of the “the jet generator duct” should be - - the at least one additional jet generator duct - -.  Appropriate correction is required.
Claim 12, line 1 is objected to because of the following informalities:  “an engine” should be - - the engine- -.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the claim 1, line 13-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Claim 5 recites “wherein an exit opening of the at least one fuel-guiding duct has a cross-sectional area which corresponds to at least 8 times, in particular at least 10 times, a cross-sectional area of an exit opening of the at least one additional jet generator duct.”.  The recitation of at least 8 times includes all numbers greater than 8 such as 30, 40 and 50, but the specification in paragraph 0016 states that “an exit opening of the fuel-guiding duct may lie in a range from 8 times to 25 times the cross-sectional area of the jet generator duct.”, so that any number greater than 25 is not supported by the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 13-14 recites “at least one guiding element for guiding a resulting fuel-air mixture radially outward” which renders the claim indefinite because this claim limitation invokes 112(f), but the specification does not describe the structure for performing such a function.  
Claim 5, lines 2-3 recites “at least 8 times, in particular at least 10 times” which renders the claim indefinite because it is unclear if the claim is reciting at least 8 times or 10 times.  
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sood et al (US 5288021).

    PNG
    media_image1.png
    886
    507
    media_image1.png
    Greyscale

Annotated Figure 3 of Sood et al (US 5288021)

Regarding claim 1 (Please note that this is uses a first interpretation of Sood and all dependent claim use this interpretation unless otherwise noted), Sood discloses a (Figure 3; 66) for a combustion chamber (The combustion chamber of Figure 1) of an engine (Figure 1; 10) for purposes of providing a fuel-air mixture (The fuel air mixture at Figure 3; 90) at a nozzle exit opening (The opening formed by Figure 3; 90) of the nozzle, wherein the nozzle comprises a nozzle main body (Figure 3; 92, 99, 126, 56, 108, 124, 141) which has the nozzle exit opening and which extends along a nozzle longitudinal axis (Figure 3; 152), and the nozzle main body furthermore comprises at least the following:
- at least one first, inner air-guiding duct (Figure 3; 106) which extends along the nozzle longitudinal axis and which serves for conveying air (The air in Figure 3; 106) to the nozzle exit opening, 
- at least one fuel-guiding duct (Figure 3; 120) which is situated radially further to the outside than the at least one first, inner air-guiding duct with respect to the nozzle longitudinal axis and which serves for conveying fuel (The fuel in Figure 3; 120) to the nozzle exit opening, and 
- at least one further air-guiding duct (The duct with Figure 3; 124) which is situated radially to an outside (The outside of the fuel guiding duct) of the at least one fuel-guiding duct with respect to the nozzle longitudinal axis, 
wherein the nozzle is, at the nozzle exit opening, formed with at least one guiding element (Figure 3; 90) for guiding the fuel-air mixture radially outward with respect to the nozzle longitudinal axis (Figure 3; 90 guides the fuel-air mixture radially outward because of its frustoconical shape) and a center (The center of the nozzle exit opening) of the nozzle exit opening,
wherein the nozzle comprises, on the nozzle main body, at least one additional jet generator duct (The duct for Figure 3; 110 which feeds 106) for generating at least one fuel jet (The fuel jet from the jet generator duct) which is directed radially inward and/or in a direction of the center of the nozzle exit opening (The fuel jet is directed radially inward and in a direction of the center of the nozzle exit opening.  The center of the nozzle exit opening is coincident at least with a portion of the nozzle longitudinal axis, so that the fuel jet being directed radially inward is also directed in the direction of the center of the nozzle exit opening).
Regarding claim 2, Sood discloses the invention as claimed.
Sood further discloses wherein, by means of the at least one jet generator duct, the at least one fuel jet in a radially inward direction (The radially inward direction) and/or in the direction of the center of the nozzle exit opening can be generated at an end (The right end of the Figure 3; 106) of the at least one first, inner air-guiding duct.
Regarding claim 3, Sood discloses the invention as claimed.
Sood further discloses wherein the nozzle has a further, third air-guiding duct (The duct with Figure 3; 141) which is situated radially further to the outside than the at least one further air-guiding 26duct, and an edge (The edge of Figure 3; 120 which defines Annotated Figure 3; labeled first spacing) of an exit opening (The exit opening of Figure 3; 120) of the at least one additional jet generator duct is offset, along the nozzle longitudinal axis, with respect to an edge (The edge of Figure 3; 141 which defines Annotated Figure 3; labeled first spacing) of an exit opening (The exit opening of Figure 3; 141) of the at least one further air-guiding duct at most by a first spacing (Annotated Figure 3; labeled first spacing) which corresponds to at most three times (Annotated Figure 3; labeled first spacing is less than 3 times Annotated Figure 3; labeled second spacing) a second spacing (Annotated Figure 3; labeled second spacing) by which the edge of the exit opening of the at least one further air-guiding duct is offset, along the longitudinal axis, with respect to an edge (The edge of the duct with Figure 3; 141 which defines Annotated Figure 3; labeled second spacing) of an exit opening (The exit opening of Figure 3; 141) of the further, third air-guiding duct.
Regarding claim 7, Sood discloses the invention as claimed.
Sood further discloses wherein, within the at least one first, inner air-guiding duct, there is provided a central body (Figure 3; 108 and 99) in which the at least one additional jet (The exit opening for Figure 3; 110) of the at least one additional jet generator duct.
Regarding claim 8, Sood discloses the invention as claimed.
Sood further discloses wherein, by means of the at least one exit opening of the at least one additional jet generator duct on the central body, the at least one fuel jet can be generated centrally along the nozzle longitudinal axis (The at least one fuel jet is generated centrally along the nozzle longitudinal axis because the jet flows within Figure 3; 106 which is centrally along the nozzle longitudinal axis).
Regarding claim 9, Sood discloses the invention as claimed.
Sood further discloses wherein the nozzle main body extends with an overall length (The overall length of the nozzle main body) along the nozzle longitudinal axis, in the final third (The final third of the overall length) of which overall length exit openings (The exit openings of Figure 3; 106 and the duct with 124) of the at least one first, inner air-guiding duct and the at least one further air-guiding duct of the nozzle are situated, and the at 27least one exit opening, provided on the central body, of the at least one additional jet generator duct is present in a first or second third of the overall length (The exit opening of the jet generator duct is present in the first and second third of the overall length).
Regarding claim 12, Sood discloses the invention as claimed.
Sood further discloses the engine (Figure 1; 10) having at least one nozzle according to Claim 1.
Regarding claim 1 (Please note that this is a second interpretation of Sood), Sood discloses a nozzle (Figure 3; 66) for a combustion chamber (The combustion chamber of Figure 1) of an engine (Figure 1; 10) for purposes of providing a fuel-air mixture (The fuel air mixture at Figure 3; 90) at a nozzle exit opening (The opening formed by Figure 3; 90) of the nozzle, wherein the nozzle comprises a nozzle main body (Figure 3; 92, 99, 126, 56, 108, 124, 141) which has the nozzle exit opening and which extends along a nozzle longitudinal axis (Figure 3; 152), and the nozzle main body furthermore comprises at least the following:
- at least one first, inner air-guiding duct (Figure 3; 106) which extends along the nozzle longitudinal axis and which serves for conveying air (The air in Figure 3; 106) to the nozzle exit opening, 
- at least one fuel-guiding duct (Figure 3; 154) which is situated radially further to the outside than the at least one first, inner air-guiding duct with respect to the nozzle longitudinal axis and which serves for conveying fuel (The fuel in Figure 3; 154) to the nozzle exit opening, and 
- at least one further air-guiding duct (The duct with Figure 3; 124) which is situated radially to an outside (The outside of the fuel guiding duct) of the at least one fuel-guiding duct with respect to the nozzle longitudinal axis, 
wherein the nozzle is, at the nozzle exit opening, formed with at least one guiding element (Figure 3; 90) for guiding the fuel-air mixture radially outward with respect to the nozzle longitudinal axis (Figure 3; 90 guides the fuel-air mixture radially outward because of its frustoconical shape) and a center (The center of the nozzle exit opening) of the nozzle exit opening,
wherein the nozzle comprises, on the nozzle main body, at least one additional jet generator duct (The duct for Figure 3; 110 which feeds 106) for generating at least one fuel jet (The fuel jet from the jet generator duct) which is directed radially inward and/or in a direction of the center of the nozzle exit opening (The fuel jet is directed radially inward and in a direction of the center of the nozzle exit opening.  The center of the nozzle exit opening is coincident at least with a portion of the nozzle longitudinal axis, so that the fuel jet being directed radially inward is also directed in the direction of the center of the nozzle exit opening).
Regarding claim 11 (Please note that this uses the second interpretation of Sood), Sood discloses the invention as claimed.
Sood further discloses wherein the at least one additional jet generator within the nozzle main body is fed with fuel from a different fuel supply than the at least one fuel-guiding duct (Figure 3; 110 uses gaseous fuel while 154 uses liquid fuel.  Column 4; lines 7-12, Column 5, lines 27-31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood in view of Joshi (US 5251447).
Regarding claim 4 (Please note that this uses the second interpretation of Sood), Sood discloses the invention as claimed.
Sood further discloses wherein an exit opening (The exit opening of Figure 3; 154) of the at least one fuel-guiding duct extends on the nozzle main body in a circular arc shape or circular ring shape (The exit opening of Figure 3; 154 is a circular arc or ring shape.  Column 3-4, lines 59-20) about the nozzle longitudinal axis, whereas, for an exit opening (The exit opening for Figure 3; 110) of the at least one additional jet generator duct, with a cross-sectional area smaller than the exit opening of the at least one fuel-guiding duct is formed on the lateral surface (The cross sectional area of the exit opening for Figure 3; 110 is smaller than the cross sectional area of the exit opening of Figure 3; 154 because each appear to have a similar left to right dimension, but the exit opening of Figure 3; 154 is annular while the exit opening for Figure 3; 110 is not).
Sood does not disclose wherein the exit opening of the at least one additional jet generator duct is a circular hole.
However, Joshi teaches a nozzle (The nozzle of Figure 8 in Figure 2) for a combustion chamber (Figure 2; 14) of an engine (Column 1, line 7-12) for purposes of providing a fuel- air mixture (The fuel-air mixture at Figure 2; 43) at a nozzle exit opening (The opening at Figure 2; 43) of the nozzle, wherein the nozzle comprises a nozzle main body (Figure 2; 37, 35, 24, 49) which has the nozzle exit opening and which extends along a nozzle longitudinal axis (Figure 2; A), and the nozzle main body furthermore comprises at least the following:
an exit opening (The exit opening of Figure 8; 75) of at least one additional jet generator duct (Figure 8; 75) is a circular hole (Figure 8; 75 is a tube which by definition is a cylinder, so that the exit opening is circular.  Also, Column 6, lines 5-22 states the tubes 75 are similar in construction to 70 which Figure 8 shows 70 having a circular exit opening).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Sood wherein the exit opening of the at least one additional jet generator duct is a circular hole as taught by and suggested by Joshi because it has been held that applying a known technique, in this case Joshi’s shape of an exit opening according to the steps described immediately above, to a known device, in this case, Sood’s nozzle, ready for improvement to yield predictable results, in this case providing fuel, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification makes exit opening of the at least one additional jet generator duct a circular hole).
Regarding claim 6, Sood discloses the invention as claimed.

However, Joshi teaches a nozzle (The nozzle of Figure 8 in Figure 2) for a combustion chamber (Figure 2; 14) of an engine (Column 1, line 7-12) for purposes of providing a fuel- air mixture (The fuel-air mixture at Figure 2; 43) at a nozzle exit opening (The opening at Figure 2; 43) of the nozzle, wherein the nozzle comprises a nozzle main body (Figure 2; 37, 35, 24, 49) which has the nozzle exit opening and which extends along a nozzle longitudinal axis (Figure 2; A), and the nozzle main body furthermore comprises at least the following:
wherein at least one additional jet generator duct (Figure 8; 75) and at least one fuel-guiding duct (Figure 8; 70) are connected to one another by means of a branching point (Figure 8; 35) within the nozzle main body.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Sood wherein the at least one additional jet generator duct and the at least one fuel-guiding duct are connected to one another by means of a branching point within the nozzle main body as taught by and suggested by Joshi because it has been held that applying a known technique, in this case Joshi’s supply of various fuel ducts with the same fuel according to the steps described immediately above, to a known device, in this case, Sood’s nozzle, ready for improvement to yield predictable results, in this case reducing the number of fittings, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification supplies the at least one additional jet generator duct and the at least one fuel-guiding duct with the same fuel and splits the two ducts within the nozzle main body).
Regarding claim 10, Sood discloses the invention as claimed.
Sood does not disclose wherein the at least one additional jet generator duct within the nozzle main body is fed with fuel from the same fuel supply as the at least one fuel-guiding duct.
(The nozzle of Figure 8 in Figure 2) for a combustion chamber (Figure 2; 14) of an engine (Column 1, line 7-12) for purposes of providing a fuel- air mixture (The fuel-air mixture at Figure 2; 43) at a nozzle exit opening (The opening at Figure 2; 43) of the nozzle, wherein the nozzle comprises a nozzle main body (Figure 2; 37, 35, 24, 49) which has the nozzle exit opening and which extends along a nozzle longitudinal axis (Figure 2; A), and the nozzle main body furthermore comprises at least the following:
wherein at least one additional jet generator duct (Figure 8; 75) within the nozzle main body is fed with fuel (The fuel from Figure 8; 35) from the same fuel supply (The fuel supply supplying Figure 8; 35 with fuel) as at least one fuel-guiding duct (Figure 8; 70).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Sood wherein the at least one additional jet generator duct within the nozzle main body is fed with fuel from the same fuel supply as the at least one fuel-guiding duct as taught by and suggested by Joshi because it has been held that applying a known technique, in this case Joshi’s supply of various fuel ducts with the same fuel according to the steps described immediately above, to a known device, in this case, Sood’s nozzle, ready for improvement to yield predictable results, in this case reducing the number of fittings, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification supplies the at least one additional jet generator duct and the at least one fuel-guiding duct with the same fuel and splits the two ducts within the nozzle main body).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood in view of Young (US 20090217669).
Regarding claim 5, Sood discloses the invention as claimed.
Sood further discloses wherein an exit opening (The exit opening of Figure 3; 120) of the at least one fuel-guiding duct has a cross-sectional area (The cross sectional area of the exit opening of Figure 3; 120) and a cross-sectional area of an exit opening of the at least one additional jet generator duct (The cross sectional area of the exit opening for Figure 3; 110).
Sood does not disclose wherein the cross-sectional area of the exit opening of the at least one fuel-guiding duct corresponds to at least 8 times the cross-sectional area of the exit opening of the at least one additional jet generator duct.
However, Young teaches a nozzle (Figure 6; 47) for a combustion chamber (Figure 1; 1) of an engine (Paragraph 0001) and in paragraph 0029 that the relative sizes between exit openings for fuel flow is a results-effective variable that effects the fuel distribution across the nozzle.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the relative sizes between exit openings for fuel flow is a results-effective variable that effects the fuel distribution across the nozzle.  Thus, the claimed limitation of wherein the cross-sectional area of the exit opening of the at least one fuel-guiding duct corresponds to at least 8 times the cross-sectional area of the exit opening of the at least one additional jet generator duct is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Sood wherein the cross-sectional area of the exit opening of the at least one fuel-guiding duct corresponds to at least 8 times the cross-sectional (The modification makes the cross-sectional area of the exit opening of the at least one fuel-guiding duct at least 8 times the cross-sectional area of the exit opening of the at least one additional jet generator duct).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uhm et al (US 20120180487) shows in Figure 7-9 that it is known to use a circular exit opening for fuel injection.
Keener et al (US 20140338356) states in paragraph 0057 that a fuel port can be circular, oval, triangular, square, hexagonal.
Melton et al (US 20140338340) states in paragraph 0037 that a fuel port can be circular, rectangular, triangular, polygonal.
Varatharajan et al (US 20100031661) shows in at least Figure 2 that it is known to supply two separate fuel ducts within a fuel nozzle body with the same fuel and splits the two separate fuel ducts within the nozzle main body.
Tingle (US 5622054) shows in at least Figure 3 that it is known to supply two separate fuel ducts within a nozzle main body (which includes the portion of 44 supplying fuel to both 36 and 38) with the same fuel and splits the two separate fuel ducts within the nozzle main body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741